DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
Claims 1-3, 5, and 7-14 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The following may not be an exhaustive list of errors and should serve as a guide for applicant to place the claims into proper form. 

In claims 1 and 2: the use of “optionally” and “and/or” renders the claims indefinite. Almost every limitation is referred to in the alternative and it is unclear which elements applicant intends to claim. 



In claim 2, “of first type” and “of second type” are indefinite because it is unclear what is meant the language. It is grammatically incorrect and overly broad.

In claim 2, “two adjacent modules” is indefinite because it is unclear if more than one module is required. In reading claim 1, it would seem only a single module is required and thus the limitations of claim 2 could be read as entirely irrelevant, which is also improper. 

In claim 2, “contacting a skeletal muscle” is indefinite because it is claimed as though the element actually contacts the user’s muscle under the skin. Clarification is required.

In claim 2, “at least one fastening elements . . . arranged . . . in an overlapping region” is indefinite because it is unclear how a single element can be a multiple of itself and it is unclear if the element overlaps itself or the other fastener. 

In claim 3, “said at least one fastening element” is indefinite because multiple fastening elements have been claimed. It is unclear if this fastening element is one of the existing fastening elements or a separate element altogether. 


	In claim 5, it is unclear what is meant by “made by elastic fabric”

In claim 5, it is unclear if the “at least one fastening element” is one of the fastening elements of claim 1 or a separate element. 

In claim 5, “Velcro, Elastam, or a combination thereof” is rejected because the phrase contains trademark names, not actual products. E.g. Velcro is a trademark name associated with a well known hook and loop fastening system. 

In claim 5, “the group comprising elastic Velcro, Elastam, or a combination thereof” is indefinite because it constitutes and improper Markush group. Markush groups must be closed and use the language “a group consisting of” else the group includes virtually any alternative because of the open-ended word “comprising”. 

Claim 7 is indefinite because it is unclear what claim it depends from. It also lacks antecedent basis for the elastic fabric. 

In claims 8 and 9, “each of said modules” is indefinite because only one module is required by claim 1 as best understood. 



In claim 8, it is unclear what is meant by “adherent” and “adaptable”. 

Claim 9 is indefinite because it is unclear how the instant device can be removably mounted to itself since the garment system may contain just a single module with fasteners.

Claims 11 and 12 are indefinite because it is unclear if the claims are directed to a method or an apparatus. Further, the claims specify no method steps.

Claim 13 is indefinite for myriad reasons. It is improper to include only a portion of a preceding claim (one module of claim 1). Further, the subject matter claimed is overly broad. It is unclear what is meant by “one or more parameters”; this limitation appears three times and it is unclear if the parameters are the same or different with each recitation. It is also indefinite to specify “wherein a change in one or more parameters indicates an improvement in physical performance” since a change could also indicate regression, it is unclear how applicant defines the word “change”. 

Claim 14 is indefinite because it is unclear what limitations are required. The kit components do not match the elements of the device recited in claim 1 and therefore it is unclear how one can assemble a device with the wrong components. Clarification and correction is required. 

The remaining claims are rejected for depending from a rejected parent claim.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 11, 12, and 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 12 do not further limit the subject matter of the claims from which they depend. Claim 7 claims only an inherent property of a previously claimed material, which the Office does not view as further limiting the claimed subject matter.  Claim 13 does not include all limitations of parent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (US 8544114).



1. A modular garment system comprising: a jacket, trouser, or hood, or a garment that resembles a jacket, trouser or hood (shirt 12, pants 14) ; each module has two fastening elements that provide resistance to movement and compression of the body (fastening elements of mating hook and loop material 142 on belts 136 of the shirt and pants, said belts compressing the waist of the user and providing resistance via interactions with elastic bands 32 and 54 in as much as applicant has shown the same.). 

2. The fasteners are of two (potentially identical) types that overlap in some fashion and the module contacts an area of a user’s body near a skeletal muscle (the pants and shirt are in contact with several muscle regions in as much as applicant has shown the same; as seen in FIG 1, the hook and loop fasteners of belts 136 overlap in order to attach). 

3. The system has an elastic band that can be arranged to contact one of the fastening elements (see band 54 that contacts belt 136 and the hook and loop fasteners at least indirectly). 

5. One of the fastening elements is elastic and made of a material (hook and loop material (equivalent to the instantly claimed Velcro). 

7. An elastic fabric exists (elastic material 24 as seen in FIG 1).

in as much as applicant has shown the same, material 24 of applicant is described as follows: “Suitable flexible materials 24 include polyesters, spandex or materials sold under the registered trademark LYCRA.  Material 24 may also be moisture wicking or compressive in nature.” Such a material meets the claimed list of properties at least broadly.)

9. The system may be removably mountable depending on the number of modules (the modules can be fastened and tightened to themselves via belt 136 or removed from the person entirely). 

10. The fastening elements are configured to reduce hyper tonicity (by applying compression in as much as applicant has shown the same).

11-12. The device is capable of being used in training and rehabilitation (during condition exercise or walking/running which are types of rehabilitation and training). 

13. A module is used and a parameter is observed before and after exercise (the device is taught as discussed above; the method steps are all able to be performed by a human user, such as by visually inspecting the amount of perspiration before and after use, said perspiration being indicative of improvement of physical health). 

14. A kit with a jacket, trousers, and a piece of elastic (all as discussed above and seen in FIG 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784